Citation Nr: 0525553	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for PTSD, with an 
effective date for service connection of March 31, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a notice of disagreement with the effective 
date of March 31, 2003, assigned for service connection for 
PTSD.  In a March 2004 substantive appeal, the veteran wrote 
that he had filed a claim for service connection for PTSD in 
December 1996.  He contended that the RO's denial of his 1996 
claim constituted clear and unmistakable error.  In April 
2005, the veteran had a videoconference hearing before the 
undersigned Veterans Law Judge.  The veteran asserted that a 
VA psychiatrist who examined him April 1997 erred in 
diagnosing dysthymia, and not PTSD.  The veteran contended 
that the RO's May 1997 rating decision denying service 
connection for PTSD was, therefore, made in clear and 
unmistakable error.

The veteran has raised a claim of clear and unmistakable 
error in the May 1997 rating decision that denied service 
connection for PTSD.  Regardless of the merit, or lack of 
merit of this claim, the RO has not adjudicated it, and the 
matter is inextricably intertwined with the question of 
entitlement to an earlier effective date for a grant of 
service connection for PTSD.  Therefore, in light of Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993), the Board must remand 
the case for the RO to first address the claim of clear and 
unmistakable error.

Accordingly, this case is REMANDED for the following:

1.  The RO must address the veteran's 
claim of clear and unmistakable error in 
a May 1997 rating decision denying 
service connection for PTSD.  The RO 
should develop that claim as appropriate, 
and issue a rating decision.

2.  If the RO's decision on the clear and 
unmistakable error claim does not resolve 
the veteran's claim of entitlement to an 
effective date earlier than March 31, 
2003, for the grant of service connection 
for PTSD, the RO should issue a 
supplemental statement of the case on the 
effective date issue.  The issue whether 
the May 1997 rating decision was clearly 
and unmistakably erroneous will be 
addressed by the Board only if the issue 
is properly perfected for appellate 
review.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

